EACOMBE, Circuit Judge.
Upon the whole case, despite some strong testimony adduced by the claimant, we are inclined to affirm the District Judge. No report was made at the time of the alleged “unknown obstruction on the anchorage ground,” and no effort was made to take ranges and determine the exact location, although the barge was stranded for a considerable time. These circumstances cast some measure of doubt on the testimony of those who two years subsequently undertake, from their unaided memory, to locate the stranding on the anchorage ground. The testimony as to location is conflicting, but we are inclined to take the one first marked by the witness Collier— near the south corner -of the anchorage ground. If it be stf taken, there is a suggestion in the evidence of the master of the tug which may sufficiently account for the stranding. The tow was anchored in the northerly part of the anchorage grounds. The tug, after she got under way, proceeded down towards the southerly end of anchorage intending to proceed thence in the main channel. The stranding occurred before she had reached this southerly end. The chart shows that the anchorage basin is not a parallelogram; it runs alongside the channel for a considerable distance with a uniform width of nearly an eighth of a mile, but to the south its inshore boundary runs at an angle, so that for a considerable distance the dredged basin grows gradually narrower till it reaches its southern end on the edge of the channel.- In consequence, a vessel which is proceeding 50 or 60 feet west of the channel will find itself inshore of the boundary of the basin before it has reached the southern end. Now the master of the tug apparently did not so understand the situation. He testified that the anchorage ground was about 300 or 400 feet wide, and that so far as he knew it did not narrow, but “is supposed to be dug all the same width.” Fie might very easily, therefore, have supposed he was on anchorage ground because he had not yet reached the buoy which marked its southerly terminus, when in fact by reason of the gradual reduction of the width both tug and tow were actually inshore of the dredged basin.
The decree is affirmed, with interest and costs.